In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. *1486Upon consideration of relators’ motion for leave to supplement evidence,
It is ordered by the court that the motion is granted.
It is further ordered by the court that relators shall submit any supplemental evidence within seven days of the date of this entry. The briefing schedule previously ordered shall commence after any supplemental evidence is filed as follows:
Relator shall file its brief within 10 days after the filing of the evidence; respondent shall file its brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondent’s brief.